November 15, 2006

 

S. Michael Martone

One ADP Boulevard

Roseland, NJ 07068

 

Dear Mike:

 

This letter outlines our understandings concerning the impact of a “Change in
Control” on your new position as the Chief Operating Officer of Automatic Data
Processing, Inc. (“ADP”), effective as of the date the tax-free spin-off of
ADP’s Brokerage Service Group (“Spin Co.”) occurs:

 

1.

Change of Control: If a Change in Control occurs after the date the tax-free
spin-off Spin Co. has occurred and if your employment is terminated (other than
for cause) or you resign for “Good Reason” within two years after such Change in
Control event, you will receive a termination payment equal to 200% of your
“Current Total Annual Compensation”. This termination payment will be reduced to
either 150% or 100% of your Current Total Annual Compensation if such
termination or resignation occurs during the third year, or more than three
years, after such Change in Control event, whichever is applicable. In addition,
all of your ADP stock options will become fully vested, and all of your ADP
restricted stock having restrictions lapsing within three years after the date
of such termination or resignation shall have such restrictions automatically
removed. ADP will also pay you a tax equalization payment in an amount which
when added to the other amounts payable to you under Paragraph 4(e) will place
you in the same after-tax position as if the excise tax penalty of Section 4999
of the Internal Revenue Code of 1986 or any successor statute of similar import
did not apply. You are also entitled to receive, on an item-by-item basis, the
greater of the benefits and payments and more favorable conditions provided
under this letter agreement and/or the Automatic Data Processing, Inc. Change in
Control Severance Plan for Corporate Officers.

 

 

2.

Definitions: For purposes of this Agreement, the following definitions shall
apply:

 

(a)         "Change in Control" shall mean: (i) the acquisition by any person,
entity or "group", of beneficial ownership of 25% or more of ADP’s outstanding
common stock; or (ii) approval by ADP’s stockholders of a reorganization, merger
or consolidation, with respect to which persons who were the stockholders of ADP
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power of the
reorganized, merged or consolidated company's then outstanding voting
securities.

 

(b)         "Good Reason" shall mean: (i) any action which results in a
diminution in any respect in your position, authority, duties or
responsibilities as ADP’s Chief Operating Officer; or (ii) a reduction in the
overall level of your compensation or benefits.

 

(c)         "Current Total Annual Compensation" shall be the total of the
following amounts: (i) the greater of your current annual salary for the
calendar year in which your employment terminates or for the calendar year
immediately prior to the year of such termination; and (ii) the average of your
annual bonus compensation (prior to any bonus deferral election), for the two
most recent calendar years immediately preceding the year in which your
employment terminates.

 

--------------------------------------------------------------------------------



 

3.

Term. The term of this letter agreement shall be for the length of your
full-time employment at ADP.

 

If the foregoing correctly sets forth our understandings, please sign this
letter agreement where indicated, whereupon it will become a binding agreement
between us.

 

 

 

Very truly yours,

 

AUTOMATIC DATA PROCESSING, INC.

 

 

 

 

 

By:

/s/ Gary C. Butler

 

 

Name: Gary C. Butler

Title:    President and Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

/s/ S. Michael Martone

S. Michael Martone

 

 

 